Citation Nr: 1526104	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  14-06 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from July 1971 to May 1973.  He died in August 2009 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the VA Regional Office (RO) in Manila, the Republic of the Philippines.

The issue of entitlement to nonservice-connected death pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By an unappealed March 2010 decision, the RO denied service connection for the cause of the Veteran's death on the basis that the Veteran did not die while in service or of a service-connected condition.  

2.  Evidence received after the March 2010 denial does not relate to unestablished facts necessary to substantiate the claim and does not raise a reasonable possibility of substantiating that underlying claim.


CONCLUSIONS OF LAW

1.  The RO's March 2010 denial of service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2014).  

2.  Evidence received since the final March 2010 decision is not new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

Certain additional notice requirements may attach in the context of a claim for dependency and indemnity compensation (DIC) benefits based on service connection for the cause of death.  The Court held that, for a DIC claim, notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).

The appellant was notified in a letter dated in December 2012 regarding the type of evidence necessary to establish her claim.  She was instructed how to establish service connection for the cause of the Veteran's death.  The letter also informed the appellant of the basis of the prior final denial of her claim and notified her of the definition of new and material evidence.  The appellant was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the appellant, what evidence VA was responsible for getting, and what information VA would assist in obtaining on her behalf.  Although the letter did not notify her of the criteria for assigning an effective date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as the claim is being denied, any question as to the effective date is moot.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), death certificate, and marriage certificate.  The Board recognizes that a VA opinion was not obtained; however, an opinion is not necessary if no new and material evidence has been received (as is the case in the instant appeal).  See 38 C.F.R. § 3.159(c)(4)(iii).


II.  Analysis

Service connection for the cause of the Veteran's death was denied in March 2010 as the evidence did not show that the Veteran died while in service or that he died of a service connected condition.  After receiving notice of the March 2010 decision, the appellant did appeal the denial of that issue.  Later, however, she applied to have her claim reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Effective on or after October 6, 2006, 38 C.F.R. § 3.156(c)(1) provides that, notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.

Relevant evidence of record at the time of the March 2010 decision consisted of the Veteran's August 2009 death certificate, a medical certificate showing the diagnoses at the time of the Veteran's death, and the appellant's claim.  His death certificate shows that he died from injuries incurred in a motor vehicle accident.  The August 2009 medical certificate detailed the diagnoses incurred from the motor vehicle accident.  The evidence does not show, nor does the appellant contend, that the Veteran was service-connected for any of the diagnoses resulting in his death.  At the time of the Veteran's death, he was not service-connected for any disabilities and he did not have any pending service connection claims.

Accordingly, at the time of the denial in 2010, the claims folder contained no competent evidence that the cause of the Veteran's death was related to his military service.  Thus, the RO denied the claim of service connection for the cause of the Veteran's death.  The appellant did not appeal the RO's decision and that denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).  

In reaching the conclusion that the March 2010 decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond, 659 F.3d 1362.  Here, no additional material evidence pertinent to the issue was received within the relevant time period of the 2010 decision.  The March 2010 decision is thus final.  

The relevant evidence received since the March 2010 denial consists of the Veteran's STRs, some personnel records, and the appellant's contentions.  His STRs did not show that he had any of the diagnoses listed on his death certificate.  The appellant's statements show that she does not contend that the cause of the Veteran's death is service-connected.  Rather, her contentions indicate that the Veteran's motor vehicle accident was not related to his military service.  In a June 2013 statement, the appellant reported that she was "not claiming for service-connection for the Veteran's cause of death."  In her February 2014 substantive appeal, the appellant stated that she was "not claiming for service connected disability and death of my late husband" and that when he died in 2009, his death was due to a vehicular accident.  

In this case, the newly received evidence does not relate to unestablished facts necessary to reopen the previously denied claim of service connection for the cause of the Veteran's death.  The additional evidence received fails to show that the motor vehicle accident that caused the Veteran's death was due to his military service or a disorder incurred in service.  The appellant herself has stated that she was not claiming that the motor vehicle accident was due to the Veteran's military service.  The Board has considered whether reconsideration is warranted as the Veteran's STRs and personnel records were not available at the time of the 2010 decision.  However, in light of the appellant's own statements, such evidence is not pertinent and reconsideration is not warranted.  Accordingly, and based on this evidentiary posture, the Board must deny the appellant's application to reopen this previously denied issue. 


ORDER

New and material evidence sufficient to reopen the previously denied claim of service connection for the cause of the Veteran's death having not been received, the application to reopen this issue is denied.


REMAND

Regrettably, a remand is necessary for the remaining issue on appeal.  In a December 2013 decision, the RO denied nonservice-connected death pension benefits.  A February 2014 statement from the appellant can be liberally construed as a notice of disagreement.  As a statement of the case has not been issued, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

Provide the appellant with a statement of the case as to the issue of entitlement to nonservice-connected death pension benefits.  The appellant should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


